                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBERT ANDERSON,                               2:18-CV-11291-TGB

                  Plaintiff,

      vs.                                ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
CLINTON TOWNSHIP POLICE
DEPARTMENT,

                  Defendant.


 ORDER ADOPTING REPORT AND RECOMMENDATION (ECF
                     No. 59)

     This matter is before the Court on Magistrate Judge Michael J.

Hluchaniuk’s January 3, 2020 Report and Recommendation (ECF No.

59), recommending that Defendant’s Motion for Summary Judgment

(ECF No. 50) be GRANTED.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to

the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of

January 3, 2020 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Hluchaniuk’s Report and Recommendation of January 3, 2020 is

ACCEPTED and ADOPTED.               It is FURTHER ORDERED that

Defendant’s Motion for Summary Judgment is GRANTED.

                             SO ORDERED

 DATED this 5th day of February, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
